People v Worth (2017 NY Slip Op 07930)





People v Worth


2017 NY Slip Op 07930


Decided on November 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 9, 2017

PRESENT: WHALEN, P.J., CENTRA, CARNI, DEJOSEPH, AND NEMOYER, JJ. (Filed Nov. 9, 2017.)


MOTION NO. (534/11) KA 06-00414.

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT, 
vDOUGLAS WORTH, DEFENDANT-APPELLANT.

MEMORANDUM AND ORDER
Motion for leave to renew and for other relief denied.